DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statements (IDS) submitted on 10/28/2019 and 2/23/2021 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 2/11/2022”. Applicant’s cancellation of claims 1-9, 11, 12, 16-24 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 10, 13-15, 25 are pending wherein claim 10 is independent.
Allowable Subject Matter
Claims 10, 13-15 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect
to claim 10, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “forming an opening
aligning with the optical sensing area in the thick metal layer to form a continuous
surface from a cross sectional perspective, wherein the continuous surface is composed
of a surface of the metal spacer facing the dielectric in aperture and a side of the thick
metal layer, and the thick metal layer covers the electrical circuit area.” as recited in
claim 10 in combination with the remaining features.

The most relevant prior art references Adkisson (US 2006/0113622 A1) in Fig 1-
6, Komoguchi (US 2006/0115230 A1) in Fig 13K and Lee (US 2005/0285215 A1) in Fig
7A, substantially teach the limitations of the claim 10, with the exception of the limitations described in the preceding paragraph. None of the prior art by itself or in combination teaches that the continuous surface composes of a surface of the metal spacer facing the dielectric in aperture and a side of the thick metal layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811